Order entered November 25, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00389-CV

                     IN RE CHARLES ANTHONY ALLEN, SR., Relator

                  Original Proceeding from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. CV99-01573-V

                                              ORDER
       Before the Court is relator’s Motion to Accelerate Appeal. The Court dismissed relator’s

petition for writ of habeas corpus on April 17, 2014. The Court dismissed relator’s bill of

review, which the Court treated as a motion for rehearing, on July 23, 2014. On August 21,

2014, the Court denied relator’s further motion for rehearing. The Court’s plenary power over

this proceeding has expired. TEX. R. APP. P. 19.1 (court of appeal’s plenary power expires 60 days

after judgment if no timely filed motion for rehearing, en banc reconsideration, or motion to extend

time to file such a motion is pending); TEX. R. APP. P. 52.9 (motions for rehearing must be filed

within 15 days after order disposing of original proceeding). We DENY as moot relator’s Motion to

Accelerate Appeal. We will dispose of any further filings in this case without notice to relator.


                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE